Citation Nr: 1527957	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are being reopened below.  They are then addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was denied service connection for bilateral hearing loss and tinnitus in August 2008.  He did not appeal.

2. Evidence since submitted of a link between his current disabilities and his active duty service is both "new" and "material."  


CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus is final.  38. U.S.C.A. § 7105 (West 2014).
 
2. As evidence received since that decision is new and material, these claims are reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In August 2008, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Both claims were denied on the basis that he did not show the conditions were incurred in or caused by his active duty service.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the August 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In May 2011, the Veteran submitted a statement detailing his in-service noise exposure and the effects it caused.  He stated that while he was issued ear plugs, they did not help with the noise from 175 millimeter guns, tanks, and mortar fire.  He also stated he began noticing "strange sounds or noises" in his ears at this time and hoped they would fade away, but they continued after discharge.  

The Veteran also testified before a Decision Review Officer at the RO in January 2013.  He stated that he began to notice hearing loss while on active duty, but did not tell anyone about this for fear that he would then be discharged.  The Veteran also stated that he began to notice the hearing loss after a particular incident in Vietnam where his vehicle was struck by enemy fire.  

The above statements regarding the circumstances of the onset of the Veteran's hearing problems and tinnitus are presumed credible.  As they speak to a link between his active duty service and his current conditions and were not of record at the time of his previous denial, these statements are both "new" and "material," as they raise a reasonable possibility of substantiating the Veteran's claims.  

Thus, the Board is reopening the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011). 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the issue of entitlement to service connection for tinnitus is reopened.


REMAND

The Veteran saw combat in Vietnam and was awarded two Purple Hearts for wounds received in service in 1966.  Therefore exposure to acoustic trauma while in Vietnam is conceded.  

He was afforded a VA examination in May 2011.  The examination report states that "[d]uring the military, he was exposed to tanks, big guns, artillery, helicopters, mortars and explosions."  The examiner ultimately provided a negative opinion regarding the Veteran's hearing loss because, after review of the claims file, his December 1966 in-service audiological evaluation showed his hearing to be within normal limits.  The examiner further noted that the Veteran had changed his account of when his tinnitus had started and thus, concluded he was unable to determine this condition's etiology without resorting to mere speculation.  

As the examiner did not address the Veteran's competent and credible reports of exposure to in-service acoustic trauma in rendering his opinions, this examination is inadequate.  The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, an examiner's opinion may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service.  Because this is what happened here, the opinion generated is inadequate and the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, considering that a prior, June 2008 VA examination found that the Veteran's tinnitus was likely due to his bilateral hearing loss, his tinnitus claim must too be remanded so further comment can be generated on the etiology of this condition.

Finally, the Veteran has reported that he served for 28 years in the National Guard.  To date, there has been no attempt to verify this service or obtain any corresponding service records.  This should also be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1. First, exhaust all efforts to confirm the Veteran's claimed service in the National Guards for 28 years and obtain all available personnel and treatment records associated with this service.  

2. Next, schedule the Veteran a new audiological examination for the purpose of determining whether his bilateral hearing loss and tinnitus began during service or is the result of some incident of active duty, to include exposure to excessive noise while serving in combat situations in Vietnam.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in-service noise exposure.  The examiner must consider the Veteran's competent and credible accounts of in-service acoustic trauma as the result of artillery, machine gun, and mortar fire and other explosions.  The examiner is reminded that the Veteran was awarded Purple Hearts after sustaining shell fragment wounds in 1966.

After a review of the relevant medical and lay evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

* Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service, within one year of service separation, or is otherwise related to any incident of service?

* Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its onset during service or is otherwise related to any incident of service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is reminded that he/she cannot rely solely on the absence of documented, in-service complaints of hearing trouble and/or the lack of hearing loss on the Veteran's separation examination as his/her rationale in providing this opinion.

3. Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


